Abatement Order filed August 21, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00931-CV
                                  ____________

           ALBERT MORRIS AND TILDA MORRIS, Appellants

                                       V.

  AMERICAN HOME MORTGAGE SERVICING AND WELLS FARGO
                    TRUSTEE, Appellees


                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCV-197669

                           ABATEMENT ORDER

      Notice was filed on August 18, 2014 that appellant Albert Morris is in
bankruptcy. Tex. R. App. P. 8.1. According to court records, on July 9, 2012,
Albert Morris, petitioned for voluntary bankruptcy protection in the United States
Bankruptcy Court for the Southern District of Texas under case number 12-35217.
A bankruptcy suspends the appeal from the date when the bankruptcy petition is
filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM